Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/22 has been entered.
 	
Response to Arguments
	Applicants arguments and amendments, filed on 7/12/22, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants argue that Parham et al. (WO 2017/148564) does not teach a compound which satisfies Formula 1A of claims 1 and 8.  While the compound relied upon in the rejection to Parham et al. made in the previous Office action now falls outside the scope of the claimed invention, Parham et al. teaches other compounds which may be relied upon to reject independent claims 1 and 8 and some dependent claims, as described below.  The prior art rejection to Anemian et al. is still relied upon but the rejection has changed due to Applicants amendments, as described below.  In summary, the compound relied upon by the Examiner under Anemian et al. can be used against Formula 1A of claim 1 instead of Formula 1B.  Additionally, a new prior art rejection and a 112(b) rejection appear below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, and 10-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 1 and 8 both recite provisos (4) and (5) regarding chemical Formula 1B.  Proviso (4) recites that when A1 to A5 are each a benzene group and X1 is C(R9)(R10), R9 and R10 are optionally bound to each other to form a substituted or unsubstituted C1-C30 heterocyclic group or a group represented by Formula 7-1 to 7-3.  This limitation is confusing since it is unclear whether or not variables R9 and R10 must form a spiro group or not.  There is only one embodiment recited in provisos (4) and (5) and that is an optional embodiment.  Provisos (4) and (5) do not state that variables R9 and R10 may be equal to any other groups, suggesting that the term “optionally” should not be present.  Correction and/or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2013/0087776, cited on Applicants information disclosure statement, filed on 4/21/21),
Claims 1 and 8: At least compound A-120 of Lee et al. (page 41) anticipates all of the limitations of Formula 1A of claim 1.  Additionally, compound A-120 is taught by Lee et al. as being employed in an organic light-emitting device (paragraph 0027).  The devices taught by Lee et al. all comprise an anode, a cathode, and an emission layer.  As applied to Formula 1A, compound A-120 has variables A1-A3 equal to benzene (which also satisfies claim 10), variable X1 equal to N-(L1)a1(R1)b1 with a1 equal to 1, L1 equal to a single bond, b1 equal to 1, R1 equal to a C18 aryl group (triphenylene), variable b5 equal to 4 with three R5 groups equal to hydrogen and one R5 group equal to a C12 heteroarylene group (dibenzofuran), variable a3 is equal to 1, variable L3 is equal to a phenylene group, variables b3 and b4 are equal to 4 and 3, respectively, with all R3 and R4 groups equal to hydrogen, variable a2 is equal to 1, variable L2 is equal to a single bond, variable b2 is equal to 1, and variable R2 is equal to phenyl.  The three provisos regarding Formula 1A do not apply to compound A-116 since variable L3 is not equal to a single bond and X1 is not equal to S or O.
Claim 2: The devices taught by Lee et al. further comprise a hole transport region, and an electron transport region, with the emission layer located between the hole and electron transport regions, thereby satisfying claim 2.
Claim 7: The exemplified devices taught by Lee et al. include an anthracene-based compound in the emission layer, thereby satisfying claim 7 (paragraph 0128).
Claim 11: Claim 11 serves to further limit compounds of Formula 1B, which are not required in order to satisfy claim 8.  For this reason, claim 11 may be properly rejected under Lee et al. 
Claims 12 and 13: In compound A-120, variables L2 and L3 are equal to benzene groups, thereby satisfying claims 12 and 13.
Claims 14-16: In compound A-120, variable R2 is equal to an unsubstituted phenyl group, which anticipates claim 14, formula 5-1 of claim 15, and formula 6-1 of claim 16.
Claim 18: Compound A-120 also anticipates Formula 1A-3 of claim 18 with all variable assignments being the same as described in claims 1 and 8 above.
Claim 19: In compound A-120, variables L2 and L3 are equal to a single bond, and a benzene group, respectively, thereby anticipating claim 19.

Claims 1, 8, 10-12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parham et al. (WO 2017/148564, cited on Applicants information disclosure statement, filed on 2/4/20).  The English language equivalent, US 2019/0088878, also cited on Applicants information disclosure statement, filed on 2/4/20, will be relied upon for citation purposes.
Claim 1: Parham et al. teaches materials which are employed in organic electroluminescent devices.  The materials taught by Parham et al. follow formula (1) as taught in paragraph 0008.  Explicitly taught compounds are disclosed in paragraph 0087.  The compounds taught by Parham et al. are preferably employed as a host/matrix material for a phosphorescent emitter in an emission layer of an organic light emitting device.  The organic electroluminescent devices are taught as comprising an cathode, anode, and at least one emitting layers (paragraph 0098).  Given these teachings, the preparation of an organic light-emitting device comprising a first electrode, a second electrode, and an organic layer between the first electrode and second electrode and comprising an emission layer.  Any one of the explicitly taught compounds of Parham et al. as a host material in said emission layer, is at once envisaged.  For example, Parham et al. teaches the compound 
    PNG
    media_image1.png
    143
    215
    media_image1.png
    Greyscale
 (page 47).  As applied to Formula 1A, the above compound has variables A1 through A3 equal to a benzene group, variables b3 through b6 being equal to the maximum number of substituents, all variables R3 through R6 being equal to hydrogen, variable a3 being equal to 1, variable L3 being equal to a C12 heteroaryl group (dibenzofuranylene), variable X1 being equal to N-(L1)a1(R1)b1 with a1 equal to 1, L1 equal to a single bond, b1 equal to 1, R1 equal to a C6 aryl group (phenyl), variable a2 is equal to 1, variable L2 is equal to a single bond, variable R2 is equal to 1, and variable R2 is equal to a C15 aryl group (dimethylfluorenyl).  The compound shown above does not apply to either proviso (1)(i) through (1)(iii)or (2) of Formula 1A of claim 1 since L3 is not a equal to a single bond.  Additionally, this compound does not apply to provisos (2) and (3) of Formula 1A of claim 1 since variable X1 is not equal to S or O, respectively.
Claim 8: The rejection of claim 1 above is wholly incorporated into the rejection of claim 8.
Claim 10: In the compound shown above, all variables A1 through A5 are equal to a benzene group, thereby anticipating claim 10.
Claim 11: Claim 11 serves to further limit compounds of Formula 1B, which are not required in order to satisfy claim 8.  For this reason, claim 11 may be properly rejected under Parham et al.
Claim 12: In the compound shown above, variable L2 is a single bond and variable L3 is a dibenzofuran group, thereby anticipating claim 12.  
Claims 14-16: In the compound shown above (as it applies to Formula 1A), variable R2 is a C15 aryl group which satisfies claim 14, and which also satisfies formula 5-15 of claim 15, and formula 6-30 of claim 16,  
Claim 17: In the compound shown above, all variables R3 through R6 are equal to hydrogen, variables R9 and R10 are equal to methyl groups, thereby anticipating claim 17.  Variables R7, R8, R11, and R12 are not required to be present.
Claim 18: The compound shown above anticipates formula 1A-4 with all variables being the same as described in claim 1 above.

Claims 1-8, 10-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anemian et al. (WO 2017/207596, cited on Applicants information disclosure statement filed on 6/18/19).
Claims 1 and 8: Anemian et al. teaches materials which are employed in organic electronluminescent devices.  Included in the explicitly taught compounds of Anemian et al. is compound 40, whose structure is shown on page 46.  This compound anticipates all of the structural limitations of Formula 1A of claims 1 and 8.  Additionally, organic electroluminescent devices which comprise any one of the explicitly taught compounds of Anemian et al., including compound 40 is at once envisaged.  As applied to Formula 1A, compound 40 has variables A1 through A3 equal to a benzene group, variables b3 through b6 being equal to the maximum number of substituents and all R3 through R8 being equal to hydrogen, variables a2 and a3 are equal to 1, variables L2 and L3 are equal to p-phenylene, variable X1 is equal to C(R9)(R10) group with R9 and R10 being equal to aryl groups which are fused together forming a spiro moiety, variable b2 is equal to 1, and variable R2 is equal to a dibenzofuran group.  Compound 40 does not fall under any of provisos (1)(i) through (1)(iii) since L3 is not equal to a single bond.  Additionally, compound 40 does not fall under any of provisos (2) and (3) since variable X1 is not equal to O or S. 
Claims 2-4: Anemian et al. teaches that the inventive compounds taught therein, including compound 40, are preferably employed as a hole transport material in a hole transport layer (pages 57-58).  As such, the use of any one of the compounds taught by Anemian et al. as a hole transport material is at once envisaged, thereby satisfying claims 2-4.
Claims 5 and 6: Anemian et al. teaches and exemplifies that the organic electroluminescent devices preferably comprises one or more p-dopants which are located in the hole transport region (pages 61-63 and working examples).  All of the working examples employ a quinone-based compound, which satisfies the limitations of claim 6.
Claim 7: The exemplified emission layer in the organic electroluminescent devices include an anthracenyl-based material, thereby satisfying the limitations of claim 7.
Claim 10: In compound 40 above, variables A1 through A3 are each a benzene group, thereby anticipating claim 10.
Claim 11: In compound 40 above, variable X1 is equal to C(R9)(R10) with R9 and R10 being bound to each other to form an unsubstituted C16 carbocyclic group (napthobenzofluorenyl), thereby anticipating claim 11.
Claims 12 and 13: In compound 40 above, variables L2 and L3 are each a benzene group (p-phenylene), thereby anticipating claims 12 and 13.  
Claims 14-16: In compound 40, variable R2 is equal to a C12 heteroaryl group (dibenzofuran group), thereby satisfying claim 14.  Additionally, the dibenzofuran group in compound 40 satisfies formula 5-13 of claim 15 and formula 6-21 of claim 16.
Claim 18: Compound 40 above satisfies formula 1A-4 of claim 18 with all variable assignments being the same as described in claims 1 and 8 above.
Claim 19: In compound 40 above, variables L2 and L3 are equal to a benzene group, thereby satisfying claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (WO 2017/148564), as applied to claim 1 above.
Claim 2: Parham et al. teaches that the organic electroluminescent device is comprised of an anode, a cathode, and at least one emitting layer (paragraph 0098).  Paragraph 0098 further teaches that additional layers may be present, including a hole injection layer, a hole transport layer, an electron transport layer, and an electron injection layer (paragraph 0098).  Given these teachings, it would have been obvious to one having ordinary skill in the art that the organic electroluminescent devices taught therein would be an organic light-emitting device having an anode, a hole transport region, an emissive region, an electron transport region, and a cathode, as is the customary layer sequence in an OLED, thereby satisfying claim 2.
Claims 3 and 4: Parham et al. additionally teaches that the compounds taught therein may be employed in a hole transport layer (paragraph 0099).  As such, one of ordinary skill in the art would have been motivated to employ the compounds taught therein in such a layer, thereby satisfying claims 3 and 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766